Case 2:16-cr-20460-MAG-RSW ECF No. 1343, PageID.16059 Filed 10/26/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


  UNITED STATES OF AMERICA,

                 Plaintiff,                                   Case No. 16-20460
                                                              Hon. Mark A. Goldsmith
  vs.

  MARIO JACKSON,

              Defendant.
  ________________________________/

                          OPINION & ORDER
    DENYING DEFENDANT MARIO JACKSON’S MOTION FOR COMPASSIONATE
                RELEASE (Dkt. 1306) WITHOUT PREJUDICE

         This matter is before the Court on Mario Jackson’s motion for compassionate release (Dkt.

  1306). Because Jackson has not exhausted his administrative remedies, his motion must be denied

  without prejudice.

         Jackson seeks compassionate release under the First Step Act of 2019, Pub. L. 115-391,

  132 Stat. 5194. The First Step Act modified the statute concerning the compassionate release of

  federal prisoners, 18 U.S.C. § 3582, such that district courts may entertain motions filed by

  incarcerated defendants seeking to reduce their sentences, United States v. Sapp, No. 14-cr-20520,

  2020 WL 515935, at *1 (E.D. Mich. Jan. 31, 2020). Generally, federal courts cannot “modify a

  term of imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). However, under 18 U.S.C.

  § 3582(c)(1)(A)(i), a court may reduce a sentence if, after considering the sentencing factors set

  forth in § 3553(a), the court finds that “extraordinary and compelling reasons warrant such a

  reduction . . . and that such a reduction is consistent with applicable policy statements issued by

  the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).
Case 2:16-cr-20460-MAG-RSW ECF No. 1343, PageID.16060 Filed 10/26/20 Page 2 of 2




         Before seeking compassionate release from federal courts, however, prisoners must “fully

  exhaust[ ] all administrative rights” or else they must wait for 30 days after the warden’s “receipt

  of [their] request.” 18 U.S.C. § 3582(c)(1)(A). The Sixth Circuit recently held, among other

  things, that there are no statutory exceptions to this exhaustion requirement. United States v. Alam,

  960 F.3d 831, 835-836 (6th Cir. 2020).           When faced with an unexhausted motion for

  compassionate release, district courts must dismiss the motion without prejudice. See id. at 836

  (“If (rather than dismissing) we sat on untimely compassionate release motions until the 30-day

  window ran its course, we could end up reviewing stale motions.”).

         Jackson has not fully exhausted his remedies. Jackson attached to his motion a request for

  release form dated June 20, 2020. See Mot. at 2. The Government represents that the Bureau of

  Prisons has no record of Jackson submitting the form for release to the warden. Resp. at 2. Jackson

  did not file a reply brief addressing the Government’s representation. But even assuming that

  Jackson did submit his request form to the warden, Jackson did not wait 30 days before filing his

  motion. Jackson filed his motion on July 17, 2020. Therefore, Jackson’s motion is premature. In

  light of the Sixth Circuit’s clear instruction exhaustion, Jackson’s motion (Dkt. 1306) must be

  dismissed without prejudice.

         SO ORDERED.

  Dated: October 26, 2020                               s/Mark A. Goldsmith
         Detroit, Michigan                              MARK A. GOLDSMITH
                                                        United States District Judge

                                        CERTIFICATE OF SERVICE

  The undersigned certifies that the foregoing document was served upon counsel of record and any
  unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
  addresses disclosed on the Notice of Electronic Filing on October 26, 2020.

                                                        s/Karri Sandusky
                                                        Case Manager

                                                   2
